     Case 3:16-cv-00553-MMD-WGC Document 98 Filed 06/01/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     TAMAS
      TOMAS HORVATH
            HORVATH,                                     Case No. 3:16-cv-00553-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8

9     BRIAN WILLIAMS, SR., et al.,

10                               Defendants.

11

12                           Tamas Horvath, an inmate in the custody of the Nevada Department
            Pro Se Plaintiff Tomas

13   of Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before the Court is

14   the Report and Recommendation (“R&R”) of United States Magistrate Judge William G.

15   Cobb (ECF No. 97) recommending that the Court grant Defendants Steve Prentice and

16   Dale Roberson’s motion for summary judgment (“Motion”) (ECF No. 89) and deny

17   Plaintiff’s request to defer ruling on the motion under Fed.R.Civ.P. 56(d) (ECF No. 93).

18   Plaintiff had until May 26, 2020, to file an objection. To date, no objection to the R&R has

19   been filed. For this reason, and as explained below, the Court adopts the R&R and grants

20   the Motion.

21          This Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   timely objects to a magistrate judge’s report and recommendation, then the Court is

24   required to “make a de novo determination of those portions of the [report and

25   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

26   to object, however, the Court is not required to conduct “any review at all . . . of any issue

27   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

28   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the
     Case 3:16-cv-00553-MMD-WGC Document 98 Filed 06/01/20 Page 2 of 3


1    magistrate judges’ findings and recommendations is required if, but only if, one or both

2    parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

3    R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court “need only satisfy

4    itself that there is no clear error on the face of the record in order to accept the

5    recommendation”).

6           Nevertheless, the Court conducts de novo review to determine whether to accept

7    the R&R. Judge Cobb found that Plaintiff failed to satisfy the subjective element of his

8    failure to protect claim because he did not produce evidence that Prentice had knowledge

9    of the risk Plaintiff’s cellmate posed to Plaintiff’s safety. (ECF No. 97 at 5-10.) On the other

10   hand, Judge Cobb determined that Prentice had provided evidence establishing that he

11   was not aware of any risk posed by Plaintiff’s cellmate. (Id. at 8-9.) Judge Cobb also found

12   that because Plaintiff never filed a first or second level grievance regarding his confiscated

13   property, he did not properly exhaust his due process claim against Roberson. (Id. at 10-

14   13.) Because Plaintiff did not establish the subjective element of his failure to protect claim

15   and because his due process claim is unexhausted, Judge Cobb found no genuine issue

16   of material fact exists regarding Prentice’s and Roberson’s actions. (Id. at 10, 13.) For

17   these reasons, Judge Cobb recommends that Defendants’ Motion be granted and

18   Plaintiff’s request to defer ruling on the motion be denied. (Id. at 13.) Upon reviewing the

19   R&R and underlying briefs, this Court finds good cause to adopt Judge Cobb’s

20   recommendation in full.

21          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

22   97) is adopted in its entirety.

23          It is further ordered that Defendants’ motion for summary judgment (ECF No. 89)

24   is granted.

25          It is further ordered that Plaintiff’s request to defer ruling on Defendants’ motion

26   under Fed.R.Civ.P. 56(d) (ECF No. 93) is denied.

27   ///

28   ///

                                                    2
     Case 3:16-cv-00553-MMD-WGC Document 98 Filed 06/01/20 Page 3 of 3


1          It is further ordered that the Clerk of Court enter judgment in accordance with this

2    order and close this case.

3          DATED THIS 1st day of June 2020.

4

5
                                             MIRANDA M. DU
6                                            CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
